Citation Nr: 1145595	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-06 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred at the Florida Hospital, a private hospital, between September 1, 2006 and September 2, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active service from April 1973 to July 1974.   

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2006 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Tampa, Florida. 

A review of the Veteran's substantive appeal, received in March 2008, shows that he requested a hearing before a Member of the Board (i.e., Veterans Law Judge) at the RO.  In February 2009, the RO sent the Veteran notice that a hearing was scheduled for March 9, 2009.  The Veteran failed to appear for his scheduled hearing, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.  


FINDINGS OF FACT

1.  Between September 1, 2006 and September 2, 2006, the Veteran received emergency room and other medical services for a service-connected disability, at the Florida Hospital, a non-VA medical facility for which he incurred medical expenses.  

2.  The emergency services provided between September 1, 2006 and September 2, 2006, were not of such a nature that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health.   


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency services for a nonservice-connected disability at the Florida Hospital, a non-VA facility, between September 1, 2006 and September 2, 2006, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement for emergency services for treatment at the Florida Hospital, a non-VA facility, between September 1, 2006 and September 2, 2006.  He contends that his medical expenses should be paid by VA because he is legally blind, because he had such severe back pain that he could not wait for the soonest available VA treatment, which was days later, and that he was advised to go to an emergency room by VA personnel.  See Veteran's appeal (VA Form 9), received in March 2008.  

As of September 1, 2006, service connection was in effect for lumbosacral strain, evaluated as 10 percent disabling; the Veteran was not rated as totally disabled due to this disability.  

In November 2006, the VA Medical Center (VAMC) in Tampa, Florida, denied the claim, after determining that the Veteran's treatment was non-emergent, and that VA treatment was feasibly available.  A VAMC worksheet, dated in August 2007, shows that a VAMC CMO (chief medical officer) affirmed the bases for the November 2006 denial of the claim, and that disapproval of the claim was recommended.  

Reports from the Florida Hospital show that on September 1, 2006, the Veteran was admitted with a chief complaint of a two-day history of back pain.  The reports note the following: he ambulated while holding his back.  He complained of sharp low back pain with pain spreading to his right front flank.  He reported his pain was 10 on a scale of 1-10 (10 being the most severe).  He was alert; breathing was effortless.  Acuity was "urgent," but not "emergent."  There was no nausea or vomiting.  He was in no acute distress, and no respiratory distress.  He was given an injection.  The clinical impression was acute exacerbation of back pain.  He was provided with prescriptions for Toradol, Valium, and Dilaudid.  He was discharged on September 2, 2006; total treatment time was about five hours.  

The Veteran does not argue, and the record does not show, that prior authorization was received from the VAMC to seek emergency services at the Florida Hospital, nor was an application for authorization made to VA within 72 hours of the emergency services in issue.  For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services at a non-VA facility between September 1, 2006 and September 2, 2006. 

Where pre-authorization has not been approved for medical services, under 38 C.F.R. § 17.120, which provides:

Reimbursement for expenses not previously authorized is permitted only under the following circumstances: (a) treatment was for (1) an adjudicated service-connected disability; (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a veteran who is permanently and totally disabled as a result of a service-connected disability; or (4) a veteran who is participating in a vocational rehabilitation program; and (b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120. 

The U.S. Court of Appeals for Veterans Claims (Court) has observed that given the Congress' use of the conjunctive "and" in the statute, all three statutory requirements would have to be met before reimbursement could be authorized.  Malone v. Gober, 10 Vet. App. 539, 547 (1997). 

Here, the treatment between September 1, 2006 and September 2, 2006 appears to have been for an adjudicated service-connected disability.  However, in denying the Veteran's claim in November 2006, the VAMC concluded, in part, that the Veteran's treatment was non-emergent.  Having reviewed the complete record, the Board agrees, and finds that the care rendered to the Veteran between September 1, 2006 and September 2, 2006, was not rendered for "emergency treatment" as defined by applicable law.  The evidence indicates that the Veteran had a two-day history of back pain, with severe pain upon admission, however, he was alert, and he was able to ambulate.  He was noted to be in no acute distress, and to not be in respiratory distress.  No respiratory or CVS (cardiovascular symptoms) were recorded.  A VA CMO has determined that his treatment was non-emergent.  In summary, while the Veteran reported severe pain upon admission, his symptoms are not shown to have presented such a hazard to life as to require immediate medical attention.  The evidence is insufficient to show an immediate need for medical attention because of the expected results of a delay to the Veteran's life or health.  The condition that emergency services must be rendered in a medical emergency of such a nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health has not been met.  There is no countervailing medical evidence of record to support a conclusion that the medical services were rendered in a medical emergency.  Since all three requirements of 38 U.S.C.A. § 1728  and 38 C.F.R. § 17.120  have not been met, entitlement to reimbursement or payment by VA of the cost of unauthorized treatment provided between September 1, 2006 and September 2, 2006 must be denied under these provisions. 

Finally, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2002); Pub. L. No. 106-117, 113 Stat. 1556  (1999).  On July 12, 2000, VA published an interim final rule establishing regulations implementing 38 U.S.C.A. § 1725.  66 Fed. Reg. 36,467 - 36,472.  Those interim regulations are now final, and are codified at 38 C.F.R. § 17.1000-1008 (2011).  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002 (2011). 

As previously discussed, the Board has determined that the Veteran's treatment was non-emergent.  The condition that emergency services must be rendered in a medical emergency of such a nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health has not been met; therefore, the criteria for payment or reimbursement by VA for unauthorized emergency services have not been met, and the claim must be denied.  See 38 U.S.C.A. §§ 1725(f)(1)  and 1728(b); 38 C.F.R. § 17.1002(b).  

The Board notes that, with regard to the condition of whether a VA facility was not feasibly available, the VAMC found that VA treatment was feasibly available.  However, a discussion as to this issue is not warranted because the Board has already found that the condition of "emergency treatment" has not been met.  The Board need not reach a conclusion as to the remaining conditions, because failure to meet any one of the conditions is fatal to the claim.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and payment or reimbursement by VA for medical services incurred at the Florida Hospital, between September 1, 2006 and September 2, 2006, under 38 U.S.C.A. §§ 1725  and 1728 and 38 C.F.R. §§ 17.120, 17.1002 is not warranted.  38 U.S.C.A. § 5107(b). 

As a final matter, on November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law with significant changes in VA's duty to notify and assist.  Regulations implementing the VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  There is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.123-17 .132; see also Barger v. Principi, 16 Vet. App. 132, 138   (2002).  In the circumstances of this case, there is no further duty to notify or to assist.  Notwithstanding this determination, the Veteran was provided with VCAA notice with respect to this appeal in April 2007.  



ORDER

Payment or reimbursement of emergency services incurred at the Florida Hospital between September 1, 2006 and September 2, 2006, is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


